Citation Nr: 1828855	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  15-15 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to an initial, compensable rating prior to April 21, 2015, and a rating in excess of 60 percent from that date, for psoriasis associated with type II diabetes mellitus.
 
3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to August 1995.

This appeal to the Board of Veterans' Appeals (Board) arose from two separate rating decisions.  In a June 2013, the RO, inter alia, granted service connection for type II diabetes mellitus and assigned an initial 20 percent rating, and dermatitis associated with type II diabetes mellitus and assigned a 0 percent (noncompensable) rating.  In the May 2014 rating decision, the RO denied the claim for a TDIU and denied increased ratings for ischemic heart disease and right shoulder disability.  In June 2014, the Veteran filed notices of disagreement (NOD).  Statements of the case (SOC) were issued in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with respect to the matters of r ratings for type II diabetes mellitus and dermatitis associated with type II diabetes mellitus, and the claim for a TDIU.  

Because the higher rating claims on appeal emanate from the Veteran's disagreement with the initial ratings assigned following the awards of service connection, the Board has characterized those claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).

During the pendency of the appeal, in a January 2016 rating decision, the RO awarded a higher,  60 percent rating for psoriasis (previously characterized as dermatitis), effective July 16, 2015.  In an October 2017 rating decision, the RO awarded an earlier effective date of April 21, 2015, for the 60 percent rating for psoriasis.   Thus, the Board has now characterized this claim to reflect the staged ratings assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that, pursuant to his request, the Veteran was scheduled for a Board hearing at the RO for a future date in May 2018.   However, as explained below, the Veteran withdrew his appeal; thus, the hearing was cancelled.

Further, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems. 


FINDING OF FACT
 
In May 2018, prior to the promulgation of an appellate decision, the Veteran withdrew from appeal his claims for higher atings for type II diabetes mellitus and psoriasis associated with type II diabetes mellitus, and his claim for a TDIU.


CONCLUSION OF LAW

 The criteria for withdrawal of the appeal as to the claim for his claims for higher ratings for type II diabetes mellitus and psoriasis associated with type II diabetes mellitus, and his claim for a TDIU are met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.   

As noted above, in a May 2018 statement, as well as in a May 2018 email, the Veteran withdrew from appeal his claims for higher ratings for type II diabetes mellitus and for psoriasis associated with type II dermatitis mellitus, and the claim for a TDIU.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.


ORDER

The appeal as to is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Department of Veterans Affairs


